United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                   UNITED STATES COURT OF APPEALS           December 8, 2003
                        FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30332
                          Summary Calendar


                           IVORY DAIGRE,

                                                Plaintiff-Appellant,

                               versus

                      VELOCITY EXPRESS, INC.,

                                                Defendant-Appellee.


          Appeal from the United States District Court
              for the Middle District of Louisiana
                           (01-CV-961)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ivory Daigre appeals the summary judgment awarded Velocity

Express against her claims of wage discrimination under Title VII

and the Equal Pay Act.   These two statutes are generally parallel

in this context.    See Siler-Khodr v. University of Texas Health

Science Center San Antonio, 261 F.3d 542, 546 (5th Cir. 2001),

cert. denied, 537 U.S. 1087 (2002).




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       The district court found that Daigre, a black female, made a

prima facie case of discrimination by showing there was a similarly

situated white male employee who was more highly compensated.

Velocity Express then offered evidence that the white male was

employed in a more highly compensated job, but was performing the

same     tasks    as   Daigre     as   a    favor   to    the    company.        This

nondiscriminatory explanation was sufficient to shift the burden

back to Daigre.

       Daigre could overcome the explanation by showing that it was

a pretext for discrimination by presenting evidence “that permits

the jury to believe that the reason was false and that illegal

discrimination was the actual reason”.               Nichols v. Lewis Grocer,

138 F.3d 563, 566 (5th Cir. 1998).               Essentially for the reasons

stated    by     the   district    court,      Daigre’s   flat    denial    of   the

explanation offered by Velocity Express is insufficient, as a

matter of law, to carry her burden.

                                                                      AFFIRMED




                                           2